Raymond, Judge,
dissenting:
It is my considered opinion that the decision of the majority in this case, which reverses the judgment of the Circuit Court of Kanawha County holding that the tax in question contravenes the Commerce Clause, Article I, Section 8 of the Constitution of the United States, and *53directing the State Tax Commissioner to refund to the defendant taxpayer the sum of $1125.09, unlawfully collected, is erroneous in that it is unsound in principle and is contrary to applicable prior decisions of this Court and of the Supreme Court of the United States and, in consequence, I register this dissent.
The undisputed facts, embraced in a written stipulation between the State Tax Commissioner and the taxpayer, show clearly that the business activities, which have produced the gross receipts upon which the alleged unlawfully exacted taxes were paid, have been conducted by the taxpayer exclusively with and have been limited to manufacturers and food processors located outside the State of West Virginia and citizens and business firms located within the State of West Virginia; that the income and gross receipts of the taxpayer consist entirely of commissions received by it from and are based on the purchase price paid to manufacturers and food processors from sales of merchandise to citizens and business firms located in this State; that such sales result directly from the performance by the taxpayer of its business activities; and that approximately 90% of the gross business of the taxpayer is transacted with manufacturers and food processors located outside the State of West Virginia.
The undisputed facts also show that the business activities of the taxpayer consist in soliciting orders of merchandise for manufacturers and food processors from wholesalers and chain-store operators located in West Virginia; that the result of such orders when accepted by the manufacturers and food processors located outside West Virginia for sale of merchandise to. purchasers located in West Virginia is the shipment by common carrier of such merchandise by such manufacturers and food processors in interstate commerce and its delivery to purchasers in West Virginia; that the preparation of the orders occurs in West Virginia and the billing for such merchandise is sent directly to the West Virginia purchasers by such manufacturers and food processors, to which payment is made by such *54purchasers; and that the taxpayer does not purchase any of sudh merchandise.
From the foregoing facts it is manifest that the taxpayer, by placing orders from purchasers in West Virginia with manufacturers and food processors outside this State for merchandise to be delivered to such purchasers, negotiates sales of goods in another state for the purpose of introducing and importing them into this State, engages directly in the sales of goods in interstate commerce and causes the goods so solicited and sold to be transported in such commerce between the out-of-state manufacturers and food processors and the West Virginia purchasers; and it is clear beyond question that the negotiation of such sales of goods for the purpose of introducing them into this State and the subsequent transportation of such goods from another state into this State constitute interstate commerce. This Court has so held in at least two cases, one of which, a unanimous decision, Bluefield Produce and Provision Company v. City of Bluefield, 120 W. Va. 111, 196 S. E. 568, has never been questioned or overruled and which, strange as it may seem and for no stated reason, has not even been cited or discussed in the majority opinion.
In the Bluefield case an ordinance of the City of Bluefield provided that every person, firm, corporation, association or copartnership, opening, establishing, operating or maintaining a store or stores within its corporate limits should pay to the city a license tax for each such store for the required license on the basis that “If such store be one in which goods, wares, or merchandise of any kind or character are sold at wholesale, said tax shall be equal to one-sixth of 1% of the gross proceeds of sales of such store, payable as hereinafter provided; * * * ”. The plaintiffs, who sought to enjoin the City of Bluefield and its board of directors and officers from cancelling licenses under which the plaintiffs owned and operated wholesale stores in that city, made sales of goods in the city, some of which were delivered to purchasers in West Virginia and others of which were delivered to purchasers outside West Virginia. This Court held that sales made from the stores in Bluefield of *55goods which were actually delivered to purchasers outside the municipality but within the State could be included in the gross proceeds of sales from which the tax was computed but that sales of goods which were actually delivered to purchasers outside this State could not be included in fixing the gross proceeds of sales from which the tax was computed and that neither the State of West Virginia nor the municipality could impose the tax on sales or transactions in interstate commerce. In the opinion this Court said: “That a state may not, through its powers of taxation or otherwise, directly or through its agencies, regulate or impose a direct burden upon interstate commerce, is so well settled that citation of authority would seem to be unnecessary. While, as stated above, the operation and maintenance of stores is the activity taxed, the amount of the tax is ascertained on the basis of all sales, without regard to state lines, and the effect thereof is to impose a tax on sales or transactions in interstate commerce. This state, in the administration of its privilege taxes, has recognized its lack of power to tax transactions in interstate commerce, and it can scarcely be said that its creature, the municipality of Bluefield, may impose a tax which the state, in its sovereign right, has not sought to impose. * * * The reason for the rule against the imposition of any character of burden upon interstate commerce is well known; its maintenance is vital to the free exchange of commerce between the states, and should not be lightly ignored, even in a matter of relative unimportance. In Crew Levick Company v. Pennsylvania, 245 U. S. 292, 38 S. Ct. 126, 62 L. Ed. 295, it was held that: ‘A state tax imposed upon the business of selling goods in foreign commerce, the amount of which is measured by the gross receipts, is unconstitutional as a regulation of foreign commerce and also as an impost upon exports, levied without the consent of Congress.’ In that case the State of Pennsylvania imposed an annual mercantile license tax of ‘$3 upon each wholesale vendor of or dealer in goods, wares, and merchandise, and “one-half mill additional on each dollar of the whole volume, gross, of business transacted, annually”,’ and also imposed other similar taxes on other businesses at different rates. And *56in Matson Navigation Company v. California, 297 U. S. 441, 56 S. Ct. 553, 80 L. Ed. 791, a state tax on gross earnings derived from interstate commerce was held to be a burden upon that commerce and repugnant to the commerce clause of the Federal Constitution. In view of these authorities, which might be supplemented by many others, and the recognized rule which seeks to encourage commerce between the states, free from any state imposed burdens directly affecting the same, and the methods followed by this state in the administration of its legislation imposing taxes of a similar nature, we feel impelled to hold that the ordinance in question is invalid so far as it seeks to impose upon the plaintiffs the obligation to report, as a part of their gross proceeds of sales at their respective stores, sales made by actual delivery of commodities to persons residing outside this state.”
In the other and later case of Harper v. Alderson, 126 W. Va. 707, 30 S. E. 2d 521, 153 A. L. R. 819, which the majority, in a patently labored but unsuccessful effort, seeks to distinguish from the case at bar, and in which was involved the furnishing of linen and other like articles to users for pay followed by a reclaiming of the articles furnished and a laundering of them in preparation for further use by customers in general, this Court held in point 2 of the syllabus that such chattels furnished for hire by an owner from a point in one state to users at a point in another state and which required and resulted in the movement of such chattels across a state line constituted interstate commerce and m point 3 of the syllabus also held that “income from interstate commerce is not to be included in the gross income on which is based the state tax levied on one for the privilege of engaging in or carrying on a business within this State.”
In the opinion in the Harper case, approving the decision in the Bluefield case, this Court said: “Gross income from which a tax for the privilege of carrying on a business in this State is computed, cannot include income from interstate business. We consider this proposition settled definitely by the case of Bluefield Produce and Provision Company v. *57City of Bluefield, 120 W. Va. 111, 196 S. E. 568, 569. That case involved an ordinance of the City of Bluefield creating' a license tax on all stores operating within the corporate limits of the City, the amount of which was fixed at ‘one-sixth of 1% of the gross proceeds of sales of such store’. We held that: ‘In the administration of an ordinance of a municipality imposing a license tax on the “opening, establishing, operating or maintaining” of stores therein, based on the “gross proceeds of sales of such stores”, sales made from a store licensed thereunder effected by actual delivery to purchasers outside the municipality, and outside this state, may not be included in fixing the gross proceeds of sales from which the tax is computed, the same being in violation of Sections 8 and 10 of Article I of the Constitution of the United States.’ This decision is in exact accord with many express decisions of the Supreme Court of the United States. Gwin, White & Prince v. Henneford, 305 U. S. 435, 59 S. Ct. 325, 83 L. Ed. 272; Matson Navigation Co. v. State Board of Equalization of California, 297 U. S. 441, 56 S. Ct. 553, 80 L. Ed. 791; Cooney v. Mountain States Telephone & Telegraph Company, 294 U. S. 384, 55 S. Ct. 477, 79 L. Ed. 934; East Ohio Gas Company v. Tax Commissioner, 283 U. S. 465, 51 S. Ct. 499, 75 L. Ed. 1171; American Manufacturing Company v. City of St. Louis, 250 U. S. 459, 39 S. Ct. 522, 63 L. Ed. 1084; Crew-Levick Company v. Commonwealth of Pennsylvania, 245 U. S. 292, 38 S. Ct. 126, 62 L. Ed. 295. It is true that in the Bluefield case only sales in interstate commerce were involved; but the case was decided, not upon the fact that the transactions were sales, but by reason of their being interstate commerce.”
In the earlier case of Pennywitt v. Blue, 73 W. Va. 718, 81 S. E. 399, which the majority, in effect, ignored and disregarded, this Court held that a brokerage business, which dealt exclusively in interstate commerce, was an instrumentality of interstate commerce and that a state tax upon such business would be tantamount to a state tax upon interstate commerce or a state regulation of interstate commerce, which is forbidden by the commerce clause of the *58Constitution of the United States. Despite the scant consideration given the holding in the Pennywitt case in the opinion of the majority, the holding of this Court in that case was approved by this Court in the later case of Eureka Pipe Line Company v. Hallanan, 87 W. Va. 396, 105 S. E. 506, 257 U. S. 265, 42 S. Ct. 101, 66 L. Ed. 227, in which this Court said in the opinion: “That a state cannot levy any tax upon interstate commerce, or charge any license for the privilege of engaging in such commerce within the state, is the uniform doctrine of this Court, as well as the Supreme Court of the United States. Pennywitt v. Blue, 73 W. Va. 718; Crutcher v. Kentucky, 141 U. S. 47; Robbins v. Shelby County Taxing District, 120 U. S. 489. The doctrine of these cases has been repeatedly asserted by the Supreme Court of the United States, and, indeed, is not questioned by counsel for the defendants here.”
The general rule is stated in 15 C. J. S., Commerce, Section 115, in these terms: “In general, it is without the power of the state or municipality to exact license fees from agents engaged solely in interstate commerce or dealing in goods which are subjects of interstate commerce at the time of the imposition of the tax,”. Though the principle applied in the Pennywitt case, and stated in the foregoing quotation, relates to brokers or agents engaged solely in interstate commerce, it directly applies to transactions in interstate commerce engaged in by such brokers or agents and to that extent governs the interstate transactions conducted by the defendant.
In Crenshaw v. Arkansas, 227 U. S. 389, 33 S. Ct. 294, 57 L. Ed. 565, the Court, citing Robbins v. Shelby County Taxing District, 120 U. S. 489, 75 S. Ct. 592, 30 L. Ed. 694, said that the negotiation of sales of goods which are in another state, for the purpose of introducing them in the state in which the negotiation is made, is interstate commerce. In the more recent case of Memphis Steam Laundry Cleaner, Inc. v. Stone, 342 U. S. 389, 72 S. Ct. 424, 96 L. Ed. 436, the Court, referring to a state privilege tax, said in headnote 1 that if the tax be imposed upon the privilege of soliciting interstate business, it stands on no better foot*59ing than a tax on the privilege of doing interstate business, and is invalid under the commerce clause of the federal constitution. In the opinion the Court used this language: “In the long line of ‘drummer’ cases, beginning with Robbins v. Shelby County Taxing District, 120 U. S. 489 (1887), this Court has held that a tax imposed upon solicitation of interstate business is a tax upon interstate commerce itself. Whether or not solicitation of interstate business may be regarded as a local incident of interstate commerce, the Court has not permitted state taxation to carve out this incident from the integral economic process of interstate commerce. As the Court noted last term in a case involving door-to-door solicitation of interstate business, ‘Interstate commerce itself knocks on the local door.’ ” See also Corson v. Maryland, 120 U. S. 502, 7 S. Ct. 655, 30 L. Ed. 699; Asher v. Texas, 128 U. S. 129, 9 S. Ct. 1, 32 L. Ed. 368; Stoutenburgh v. Hennick, 129 U. S. 141, 9 S. Ct. 256, 32 L. Ed. 637; Brennan v. Titusville, 153 U. S. 289, 14 S. Ct. 829, 38 L. Ed. 719; Stockard v. Morgan, 185 U. S. 27, 22 S. Ct. 576, 46 L. Ed. 785; Caldwell v. North Carolina, 187 U. S. 622, 23 S. Ct. 229, 47 L. Ed. 336; Rearick v. Pennsylvania, 203 U. S. 507, 27 S. Ct. 159, 51 L. Ed. 295; International Textbook Comyany v. Pigg, 217 U. S. 91, 30 S. Ct. 481, 54 L. Ed. 678, 27 L. R. A., N. S., 493; Dozier v. Alabama, 218 U. S. 124, 30 S. Ct. 649, 54 L. Ed. 965, 28 L. R. A., N. S., 264; Rogers v. Arkansas, 227 U. S. 401, 33 S. Ct. 298, 57 L. Ed. 569; Stewart v. Michigan, 232 U. S. 665, 34 S. Ct. 476, 58 L. Ed. 786; Davis v. Virginia, 236 U. S. 697, 35 S. Ct. 479, 59 L. Ed. 795; Cheney Brothers Comyany v. Massachusetts, 246 U. S. 147, 38 S. Ct. 295, 62 L. Ed. 632; Real Silk Hosiery Mills v. Portland, 268 U. S. 325, 45 S. Ct. 525, 69 L. Ed. 982; Best & Comyany, Inc. v. Maxwell, 311 U. S. 454, 61 S. Ct. 334, 85 L. Ed. 275; Nippert v. Richmond, 327 U. S. 416, 66 S. Ct. 586, 90 L. Ed. 760, 162 A. L. R. 844; Breard v. Alexandria, 341 U. S. 622, 71 S. Ct. 920, 95 L. Ed. 1233, 35 A. L. R. 2d 335.
It is clear beyond question that the transactions engaged in by the defendant taxpayer in negotiating and producing sales of out-of-state merchandise for the purpose of imporfc-*60ing it into this State and its subsequent transportation in interstate commerce are interstate commerce transactions, that the commissions which it receives and which are subjected to the tax constitute income or earnings derived from interstate commerce, and that the tax presently imposed upon such income or earnings contravenes and is rendered invalid by the commerce clause, Article I, Section 8, of the Constitution of the United States.
I challenge as incorrect, in fact and in law, the statement in the majority opinion that the defendant Bailey “is not engaged in interstate commerce and, therefore, is not exempt from payment of the taxes in question, notwithstanding the fact that, as an incident of the proper performance of its service within this state, it transmits messages to and receives messages from the nonresident manufacturers and food processors and notwithstanding the fact that, after the goods are shipped by the nonresident sellers and received by resident buyers from time to time, Bailey receives, by United States mail, payment in this state of its commissions from the nonresident sellers. In final analysis, the interstate shipment of goods directly involves only the nonresident sellers and the resident buyers.”
It is clear beyond question that there would have been no nonresident sellers, no resident buyers, and no interstate shipment of goods, with respect to the subject matter of this case, without the business activities of the defendant and that the sales and consequent interstate shipments of goods were produced by and resulted from the business activities and transactions conducted and engaged in by the defendant. The above quoted statement in the majority opinion is completely refuted by the decision of this Court in the recent case of Nuckols v. Athey, 149 W. Va. 40, 138 S. E. 2d 344, and by the following quotations in the opinion in that case, which was prepared by the same judge who prepared the majority opinion in this case:
“ ‘The word “commerce” as 'used in the Constitution of the United States has not a technical, but a practical, meaning. It is in no wise limited to sales but includes many *61other dealings between points in different states which produce a movement of goods across state lines.’ Harper v. Alderson, 126 W. Va. 707, 713-14, 30 S. E. 2d 521, 524, 153 A. L. R. 819. In United Shoe Repairing Machinery Co. v. Carney, 116 W. Va. 224, 226, 179 S. E. 813, 814, the Court stated:
“ ‘The test of interstate commerce fixed by the federal courts is “importation into one state from another.” They say further: “Every negotiation, contract, trade, and dealing between citizens of different states, which contemplates and causes such importation * * * is a transaction of interstate commerce.” Ravenna Furnace and Heating Co. v. Cotts, 124 W. Va. 750, 22 S. E. 2d 371, was a case in which a resident of West Virginia went to Ohio where he purchased a heating furnace for installation in his home in this state. The furnace was later delivered and installed by the seller. The Court held that “this was a sale in interstate commerce, * * See also Jennings v. Big Sandy & Cumberland Railroad, 61 W. Va. 664, pt. 2 syl., 57 S. E. 272.
“ ‘The terms “commerce” “interstate commerce” and “commerce among the states” or “commerce among the several states” embrace business or commercial intercourse in any and all of its forms and branches and in all its component parts between citizens of different states, and may embrace purely social intercourse between citizens of different states, as over the telephone, telegraph, or radio, or the mere passage of persons from one state to another for social intercourse or pleasure. Indeed, commerce is said to include not only the fact of intercourse and traffic but also the subject matter thereof, which may be either things, goods, chattels, merchandise, or persons.’ 15 C. J. S. Commerce § 1, pages 257-258. See also 15 Am. Jur. 2d, Commerce, Sections 2 and 3, pages 631-634. ‘The term “commerce” includes the purchase, sale, and exchange of goods. But in order for a sale or exchange of goods to constitute interstate commerce, there must be a transportation or shipment of commodities from one state to another.’ 15 Am. Jur. 2d, Commerce, Section 31, page 666.”
*62In my opinion the decision of the majority is also contrary to the holding of this Court in the recent cases of State ex rel. Battle v. Baltimore and Ohio Railroad Company, 149 W. Va. 810, 143 S. E. 2d 331; Norfolk and Western Railway Company v. Field, 143 W. Va. 219, 100 S. E. 2d 796; and American Barge Line Company v. Koontz, 136 W. Va. 747, 68 S. E. 2d 56.
The Battle case dealt with the privilege tax imposed by the State upon a foreign railroad corporation which was engaged in both interstate and intrastate business, and this Court held that such tax was invalid as violative of Article I, Section 8, the Commerce Clause, of the Constitution of the United States to the extent that it applied to the net income of the corporation received from interstate commerce.
In the Norfolk and Western Railway case, this Court said in point 5 of the syllabus that “A state is denied the power to tax the privilege of a railroad corporation to engage in interstate commerce though such commerce is within the borders of the state.”
In the American Barge Line case, this Court held that a state privilege tax imposed on the gross income from the business of transporting passengers and freight by steamship to the extent that it applied to an apportioned percentage of the gross income derived from interstate transportation constituted an unreasonable burden upon interstate commerce, contravened the Commerce Clause of the Constitution of the United States, and was void. Though the foregoing three cases involved interstate commerce engaged in by railroad and steamship companies, the principle recognized and applied in each of them applies to and controls the decision in the case at bar.
The decision of the majority is also contrary to and inconsistent with numerous decisions of the Supreme Court of the United States cited or discussed in the opinion in the Battle case, some of which are Spector Motor Service, Inc. v. O’Connor, 340 U. S. 602, 71 S. Ct. 508, 95 L. Ed. 573; Norton Company v. Department of Internal Revenue *63of the State of Illinois, 340 U. S. 534, 71 S. Ct. 377, 95 L. Ed. 517; Joseph v. Carter and Weeks Stevedoring Company, 330 U. S. 422, 67 S. Ct. 815, 91 L. Ed. 993; Cooney v. Mountain States Telephone and Telegraph Company, 294 U. S. 384, 55 S. Ct. 477, 79 L. Ed. 934; Crew Levick Company v. Pennsylvania, 245 U. S. 292, 38 S. Ct. 126, 62 L. Ed. 295; Galveston, Harrisburg and San Antonio Railroad Company v. Texas, 210 U. S. 217, 28 S. Ct. 638, 52 L. Ed. 1031; Philadelphia and Southern Mail Steamship Company v. Pennsylvania, 122 U. S. 326, 7 S. Ct. 1118, 30 L. Ed. 1200; Moran v. City of New Orleans, 112 U. S. 69, 5 S. Ct. 38, 28 L. Ed. 653.
In East Ohio Gas Company v. Tax Commission of Ohio, 283 U. S. 465, 51 S. Ct. 499, 75 L. Ed. 1171, the Court said: “It is elementary that a State can neither lay a tax on the act of engaging in interstate commerce nor on gross receipts therefrom. Pullman Co. v. Richardson, 261 U. S. 330, 338. New Jersey Tel. Co. v. Tax Board, 280 U. S. 338, 346.”
In the frequently cited case of Leloup v. Port of Mobile, 127 U. S. 640, 8 S. Ct. 1380, 32 L. Ed. 311, the Court held that a general license tax on a telegraph company affects its entire business, interstate as well as domestic or internal, and is unconstitutional, and that the property of a telegraph company, situated within a state, may be taxed by the state as all other property is taxed but that its business of an interstate character can not be taxed. In the opinion the Court said: “no State has the right to lay a tax on interstate commerce in any form, whether by way of duties laid on the transportation of the subjects of that commerce, or on the receipts derived from that transportation, or on the occupation or business of carrying it on, and the reason is that such taxation is a burden on that commerce, and amounts to a regulation of it, which belongs solely to Congress. This is the result of so many recent cases that citation is hardly necessary.”
In the recent case of Northwestern States Portland Cement Company v. Minnesota, 358 U. S. 450, 79 S. Ct. 357, 3 L. Ed. 2d 421, 67 A. L. R. 1292, in which it was held that *64the net income from an exclusively interstate operation of a foreign corporation may be subjected to taxation by a state, the Court differentiated a state income tax'from a privilege tax, which is the type of tax involved in the case at bar, and indicated clearly that though a state income tax may be imposed upon profits received from interstate commerce a privilege tax may not be levied upon the receipts derived from such commerce. With respect to certain types of taxes including a state imposed privilege tax the Court said: “It has long been established doctrine that the Commerce Clause gives exclusive power to the Congress to regulate interstate commerce, and its failure to act on the subject in the area of taxation nevertheless requires that interstate commerce shall be free from any direct restrictions or impositions by the States. Gibbons v. Ogden, 9 Wheat. 1 (1824). In keeping therewith a State ‘cannot impose taxes upon persons passing through the state, or coming into it merely for a temporary purpose’ such as itinerant drummers. Robbins v. Taxing District, 120 U. S. 489, 493-494 (1887). Moreover, it is beyond- dispute that a State may not lay a tax on the ‘privilege’ of engaging in interstate commerce, Spector Motor Service v. O’Connor, 340 U. S. 602 (1951). Nor may a State impose a tax which discriminates against interstate commerce either by providing a direct commercial advantage to local business, Memphis Steam Laundry v. Stone, 342 U. S. 389 (1952); Nippert v. Richmond, 327 U. S. 416 (1946), or by subjecting interstate commerce to the burden of ‘multiple taxation,’ Michigan-Wisconsin Pipe Line Co. v. Calvert, 347 U. S. 157 (1954); Adams Mfg. Co. v. Storen, 304 U. S. 307 (1938). Such impositions have been stricken because the States, under the Commerce Clause, are not allowed ‘one single-tax-worth of direct interference with the free flow of commerce.’ Freeman v. Hewit, 329 U. S. 249, 256 (1946).”
It should be observed that the many decisions of the Supreme Court of the United States relating to the imposition of state and local taxes upon persons engaged in interstate commerce indicate clearly that ad valorem taxes upon property within the area of its use and income taxes *65upon the profits derived from such commerce are valid and are generally recognized as a method by which such interstate operators comply with the requirement that interstate business must pay its way. See Northwestern States Portland Cement Company v. Minnesota, 358 U. S. 450, 79 S. Ct. 357, 3 L. Ed. 2d 421, 67 A. L. R. 2d 1292; Western Live Stock v. Bureau of Revenue, 303 U. S. 250, 58 S. Ct. 546, 82 L. Ed. 823; Memphis Natural Gas Company v. Beeler, 315 U. S. 649, 62 S. Ct. 857, 86 L. Ed. 1090; Underwood Typewriter Company v. Chamberlain, 254 U. S. 113, 41 S. Ct. 45, 65 L. Ed. 165; United States Glue Company v. Town of Oak Creek, 247 U. S. 321, 38 S. Ct. 499, 62 L. Ed. 1135, Ann. Cas. 1918E 748; Peck & Company, Incorporated v. Lowe, 247 U. S. 165, 38 S. Ct. 432, 62 L. Ed. 1049; Galveston, Harrisburg and San Antonio Railway Company v. Texas, 210 U. S. 217, 28 S. Ct. 638, 52 L. Ed. 1031; Old Dominion Steamship Company v. Virginia, 198 U. S. 299, 25 S. Ct. 686, 49 L. Ed. 1059; Adams Express Company v. Kentucky, 166 U. S. 171, 17 S. Ct. 527, 41 L. Ed. 960; Adams Express Company v. Ohio State Auditor, 165 U. S. 194, 17 S. Ct. 305, 41 L. Ed. 683; Cleveland, Cincinnati, Chicago and St. Louis Railway Company v. Backus, 154 U. S. 439, 14 S. Ct. 1122, 38 L. Ed. 1041; Western Union Telegraph Company v. Attorney General, 125 U. S. 530, 8 S. Ct. 961, 31 L. Ed. 790. It appears to be settled beyond dispute, however, that a state may not impose a tax upon the privilege of engaging in interstate commerce. See Northwestern States Portland Cement Company v. Minnesota, 358 U. S. 450, 79 S. Ct. 357, 3 L. Ed. 2d 421, 67 A. L. R. 2d 1292; Michigan-Wisconsin Pipe Line Company v. Calvert, 347 U. S. 157, 74 S. Ct. 396, 98 L. Ed. 583; Norton Company v. Department of Revenue of Illinois, 340 U. S. 534, 71 S. Ct. 377, 95 L. Ed. 517; Spector Motor Service, Inc. v. O’Connor, 340 U. S. 602, 71 S. Ct. 508, 95 L. Ed. 573; Joseph v. Carter and Weeks Stevedoring Company, 330 U. S. 422, 67 S. Ct. 815, 91 L. Ed. 993; Gwin, White and Prince v. Henneford, 305 U. S. 434, 59 S. Ct. 325, 83 L. Ed. 272; Matson Navigation Company v. State Board of Equalization of California, 297 U. S. 441, 56 S. Ct. 553, 80 L. Ed. 791; Cooney v. Mountain States Telephone and Telegraph Company, 294 U. S. 384, 55 S. Ct. 477, 79 L. Ed. *66934; East Ohio Gas Company v. Tax Commission of Ohio, 283 U. S. 465, 51 S. Ct. 499, 75 L. Ed. 1171; Sprout v. City of South Bend, 277 U. S. 163, 48 S. Ct 502, 72 L. Ed. 833, 62 A. L. R. 45; Eureka Pipe Line Company v. Hallanan, 257 U. S. 265, 42 S. Ct. 101, 66 L. Ed. 227; Crew Levick Company v. Pennsylvania, 245 U. S. 292, 38 S. Ct. 126, 62 L. Ed. 295; Galveston, Harrisburg and San Antonio Railway Company v. Texas, 210 U. S. 217, 28 S. Ct. 638, 52 L. Ed. 1031; Allen v. Pullman’s Palace Car Company, 191 U. S. 171, 24 S. Ct. 39, 48 L. Ed. 134; Crutcher v. Kentucky, 141 U. S. 47, 11 S. Ct. 851, 35 L. Ed. 649; Leloup v. Port of Mobile, 127 U. S. 640, 8 S. Ct. 1380, 32 L. Ed. 311; Philadelphia and Southern Mail Steamship Company v. Pennsylvania, 122 U. S. 326, 7 S. Ct. 1118, 30 L. Ed. 1200; Robbins v. Shelby County Taxing District, 120 U. S. 489, 7 S. Ct. 592, 30 L. Ed. 694; Moran v. New Orleans, 112 U. S. 69, 5 S. Ct. 38, 28 L. Ed. 653.
The amazingly extensive scope of the application of the commerce clause of the Constitution of the United States to apparently local activities and transactions is indicated by the recent case of Katzenbach v. McClung, 379 U. S. 294, 85 S. Ct. 377, 13 L. Ed. 2d 290, in which the Court said that restaurants offering to serve interstate travelers or serving food, a substantial portion of which has moved in interstate commerce, are subject to regulation under the commerce clause.
The majority bases its erroneous conclusion, in large measure, upon the cases of Western Live Stock v. Bureau of Revenue, 303 U. S. 250, 58 S. Ct. 546, 82 L. Ed. 823; Washington-Oregon Shippers Cooperative Association, Inc. v. Schumacher, 59 Wash. 2d 159, 367 P. 2d 112; and Arslain v. Alderson, 126 W. Va. 880, 30 S. E. 2d 533. The Western Live Stock case is not in point and is clearly distinguishable from the case at bar because, as the opinion in the Western Live Stock case indicates, the sale of advertising space, both within and without the state, upon the receipts from which the state tax was levied, was merely incidental to the principal business of the taxpayer, which was the publication and circulation of a magazine and not the sale of adver*67tising space to some nonresidents of the state. In that respect the case resembles the Arslain case, in which this Court held that the carriage of articles of clothing across state lines was merely incidental to the taxpayers’ principal local business of cleaning and repairing articles owned by the customers of the taxpayers and that the services in that respect were performed entirely within this State. In the opinion this Court said: “Bearing in mind that the services performed by plaintiffs are activities carried on in the State of West Virginia and that the transportation of the articles on which work is done is only in aid of the primary purpose, we conclude that the assessment and collection of the privilege tax on the businesses of plaintiffs do not contravene Article I, Section 8 of the Constitution of the United States.” The differentiating factor in the case at bar from the incidental activities involved in the Western Live Stock case and the Arslain case is that the principal business of the defendant taxpayer is the negotiation of sales of merchandise for transportation in interstate commerce. The Washington-Oregon case is likewise not in point for the reason that the facts, as stated in the Court’s opinion, show that the taxpayer made no purchases or sales in interstate commerce and that the only real activity which it performed was that of entering into contractual agreements with independent contractors who performed the work of the taxpayer except its activities with respect to corporate policy and planning decisions. The opinion also states that though some of the contracts of the taxpayer concerned activities which occurred outside the state, it was not engaged in those activities but procured them as a service for its members, and that the performance of such service was a local activity even though it was rendered in connection with an interstate transaction.
The majority also seeks support for its conclusion from the decision of the Supreme Court of Hawaii in the case of In re Taxes, Armstrong Perry, 46 Haw. 269, 279 P. 2d 336, in which the Court held that commission earned by a resident of Hawaii, who was a representative of a foreign manufacturer, for services performed in obtaining local or*68ders was subject to a general excise tax and that the imposition of such tax was not discriminatory and did not place an undue burden on interstate commerce. In reaching its decision the Hawaii Court relied upon the Western Live Stock case which, as already indicated, is not here in point, and the case of Ficklen v. Shelby County Taxing District, 145 U. S. 1, 12 S. Ct. 810, 36 L. Ed. 601, which this Court, in the Pennywitt case, distinguished and refused to follow for reasons set out at length in the opinion in the Pennywitt case. In discussing the question involved in the Pennywitt case and in referring to the cases of Stockhard v. Morgan, 185 U. S. 27, 22 S. Ct. 576, 46 L. Ed. 785, and Ficklen v. Shelby County Taxing District, 145 U. S. 1, 12 S. Ct. 810, 36 L. Ed. 601, this Court said: “The case falls exactly within the principle declared as follows, in Stockhard v. Morgan, 185 U. S. 27; ‘All the cases cited in the opinion of the court deny the right of a State to tax people representing owners of property outside the State for the privilege of soliciting orders within it, as agents of such owners, for property to be shipped to persons within the State.’ The application of Ficklen v. Shelby County Taxing District, 145 U. S. 1, as a precedent for the right here claimed by the State is utterly destroyed by” certain observations of Justice Peckham in the Stockhard case which are set out at length in the opinion in the Pennywitt case. If, however, the In Re Taxes, Armstrong Perry, and Washington-Oregon cases should be considered in point, they should be regarded merely as persuasive authority and not given controlling effect over the decisions of this Court, and the action of the majority in according them controlling force and effect, to the exclusion and in disregard of the numerous cited contrary decisions of this Court, as well as the decisions of the Supreme Court of the United States, upon the questions here involved, is, indeed, surprising and is of grave concern with respect to the relative force and effect to be accorded the decisions of this Court as compared to those of an appellate court of another jurisdiction.
Though as previously indicated I emphatically disagree with the conclusion reached by the majority, I agree with *69the statement in the majority opinion, supported by cited authority, that in considering whether a state law violates the commerce clause of the Federal Constitution, this Court must yield to the decisions of the Supreme Court of the United States. Though the majority expressly recognizes that firmly established legal principle, it has failed to apply it or give it force and effect in the decision of the case at bar. At least two cases decided by the Supreme Court which have never been departed from or overruled and one of which has been cited with approval in the comparatively recent cases of Northwestern States Portland Cement Company v. Minnesota, 358 U. S. 450, 79 S. Ct. 357, 3 L. Ed. 2d 421, 67 A.L.R. 2d 1292, decided in 1959, and Memphis Steam Laundry Cleaner, Inc. v. Stone, 342 U. S. 389, 72 S. Ct. 424, 96 L. Ed. 436, decided in 1952, both of which are more recent than the relied on case of Western Live Stock v. Bureau of Revenue, 303 U. S. 250, 58 S. Ct. 546, 82 L. Ed. 832, decided in 1938, were not considered, discussed or even mentioned in the majority opinion. Those two completely ignored cases are directly in point and should have been followed and given controlling effect, and should have required this Court in the case at bar to hold the tax here involved invalid as a burden on interstate commerce in violation of the commerce clause of the Federal Constitution. The two cases to which I refer are the frequently cited cases of Robbins v. Shelby County Taxing District, 120 U. S. 489, 75 S. Ct. 592, 30 L. Ed. 694, and Crenshaw v. Arkansas, 227 U. S. 389, 33 S. Ct. 294, 57 L. Ed. 565. In the Crenshaw case the headnote contains this pertinent language, which directly applies to the undisputed facts in this case: “The negotiation of sales of goods which are in another State, for the purpose of introducing them in the State in which the negotiation is made, is interstate commerce. Robbins v. Shelby County Taxing District, 120 U. S. 489.” In the opinion in the Robbins case is this identical and clearly applicable statement: “The negotiation of sales of goods which are in another state, for the purpose of introducing them into the state in which the negotiation is made, is interstate commerce.” Adherence to, instead of disregard of, the legal principle expressly stated in the ma*70jority opinion that this Court must yield to the decisions of the Supreme Court in determining whether a state law violates the commerce clause of the Federal Constitution, should have required this Court to avoid its erroneous decision and to affirm the judgment of the Circuit Court of Kanawha County.
For the reasons stated and under the authorities discussed and cited in this opinion I would affirm the holding of the Circuit Court of Kanawha County and hold the tax upon the commissions received by the taxpayer from sales in interstate commerce to be invalid as a burden upon such commerce.